                                         IN THE
                              UNITED STATES DISTRICT COURT
                                        FOR THE
                              WESTERN DISTRICT OF VIRGINIA
                                   DANVILLE DIVISION


UNITED STATES OF AMERICA                       )
                                               )
v.                                             )       Criminal No. 4:18-cr-00012
                                               )
DASHAWN ANTHONY, et al.                        )


                    UNITED STATES’ MOTION TO CONDUCT TRIAL
                            IN THE DANVILLE DIVISION


       Comes now the United States, by counsel, and respectfully moves the Court to conduct

the trial in the above-styled matter, currently scheduled to commence on January 13, 2020, in the

Danville Division. In support of this Motion, the United States asserts:

       By Order of this Court dated May 2, 2019, the Court directed that the trial of all

defendants in United States v. Anthony, et al., Case No. 4:18CR00012, be held in the Roanoke

Division. (ECF No. 329). Given the number of defendants then going to trial and the physical

limitations of the Danville courthouse, the Court had little option but to direct the trial be

conducted in Roanoke. Although the trial could not be held in Danville, the Court Ordered that

the jury be drawn from a Danville Division venire. Id. In so ruling, the Court made the following

observations: (1) the events giving rise to this litigation occurred in Danville and primary

affected its citizens; (2) the Danville Division citizens should not lose their opportunity to

participate in the jury whose verdict will determine the outcome of a case that affects their

community; and (3) the case emanates from the Danville Division and belongs there. Id. The

Court further noted that “the only reason the parties and the court are forced to consider a jury
venire drawn from the Roanoke Division is the inadequacy of the Danville courthouse for a case

of this size.” Id. The United States is in full agreement with each of the Court’s observations.

       Since the Court’s ruling, another defendant has elected to enter a guilty plea thereby

reducing the number of defendants currently scheduled for trial to four. The plea also reduces the

number of defense counsel participating in the trial from nine to seven. The United States

submits that these reductions now makes it possible to try the case in the Danville courthouse.

The trial of this case in the Danville Division would return the case to the Division in which it

belongs and would significantly reduce the burden on jurors who are already being drawn from

this Division.

     WHEREFORE, the United States of America requests that the Court conduct the trial in

United States v. Anthony, et al., Case No. 4:18CR0012, in the Danville Division.


                                                      Respectfully submitted,

                                                      THOMAS T. CULLEN
                                                      UNITED STATES ATTORNEY


Date: June 20, 2019                                   s/Ronald M. Huber__________
                                                      Ronald M. Huber, VSB #31135
                                                      Heather L. Carlton, VSB #84752
                                                      Assistant United States Attorneys
                                                      United States Attorney’s Office
                                                      255 West Main Street, Suite 130
                                                      Charlottesville, Virginia 22902
                                                      Tel: (434) 293-4283
                                                      Ron.Huber@usdoj.gov
                                                      Heather.carlton@usdoj.gov

                                                      Michael J. Newman
                                                      Special Assistant United States Attorney
                                                      newmamj@danvilleva.gov


                                            Page 2 of 3
                                CERTIFICATE OF SERVICE


       I hereby certify that on this 20th day of June, 2019, a true and correct copy of the

foregoing Motion to Conduct the Trial in the Danville Division has been electronically filed with

the Clerk by CM/ECF system which will send notification of such filing to all counsel of record.


                                             /s/Ronald M. Huber
                                             Assistant United States Attorney




                                           Page 3 of 3
